48 F.3d 1215NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Randy Lee BLANKENSHIP, Plaintiff-Appellant,v.UNNAMED DEFENDANT, Defendant-Appellee.
No. 94-6860.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 6, 1995.

Randy Lee Blankenship, Appellant pro se.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant, a Virginia prisoner, appeals the district court's order construing his 42 U.S.C. Sec. 1983 (1988) action as a petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254 (1988), and dismissing his petition without prejudice, 28 U.S.C. Sec. 1915(d) (1988).  The district court properly found that Appellant has failed to exhaust his state court remedies, as is required under Sec. 2254.  Preiser v. Rodriguez, 411 U.S. 475 (1973).  Accordingly, we affirm substantially on the reasoning of the district court.*  Blankenship v. Unnamed Defendant, No. CA-94-580 (W.D.Va. July 21, 1994).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Appellant's complaint may properly be construed as an action under 42 U.S.C. Sec. 1983, in that he seeks money damages, his claim is not yet cognizable, under the rule announced in Heck v. Humphrey, 62 U.S.L.W. 4594 (U.S.1994)